



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Dawson v. Dawson,









2014 BCCA 44




Date: 20140131

Docket: CA041154

Between:

Judith Gwenda Dawson

Respondent

(Plaintiff)

And

David Reid Dawson

Appellant

(Defendant)




Before:



The
  Honourable Madam Justice D. Smith

The
  Honourable Madam Justice Bennett

The
  Honourable Mr. Justice Harris




On appeal from:  An order of the Supreme Court of
British Columbia, dated
July 29, 2013 (
Dawson v. Dawson
, Vernon Docket 41550).




The
  Appellant appeared on his own behalf
via telephone









Counsel
  for the Respondent:



D. Djordjevich





Place
  and Date of Hearing:



Vancouver, British Columbia

January 21, 2014





Place
  and Date of Judgment:



Vancouver, British Columbia

January 31, 2014











Written
  Reasons of the Court














Summary:

Application
to dismiss an appeal as an abuse of process granted.  The appellant sought to
raise issues that were res judicata.  Order declaring the appellant a vexatious
litigant granted.

Reasons for Judgment of
the Court:

[1]

Ms. Corfield, previously Ms. Dawson, brings several
applications in this appeal.  They are:

1)

To have the appeal, filed by her ex-husband, David Dawson, dismissed as
an abuse of process on the ground that the matters raised by it are
res
judicata
;

2)

Alternatively, to have the appeal dismissed as abandoned on the ground
that leave to appeal is required but has not been sought;

3)

To have Mr. Dawson declared a vexatious litigant;

4)

To be awarded special costs on a lump sum basis.

[2]

Mr. Dawsons appeal arises in the context of family law
proceedings.  Mr. Dawson and Ms. Corfield brought proceedings to dissolve
their marriage and deal with all related incidental issues, principally the
division of assets.  This specific appeal is from the dismissal of an
application brought by Mr. Dawson to vary the trial order, even though Mr. Dawsons
appeal from that order had been appealed and the appeal dismissed.

[3]

It is only necessary to set out some limited background.  The parties
were married for 15 years.  Their relationship broke down in part because
of a violent and unprovoked assault on Ms. Corfield by Mr. Dawson.  Litigation
ensued and the issues between the parties were tried by way of a summary trial:
Dawson v. Dawson
, 2010 BCSC 1015.  Mr. Justice Barrow ordered that
the family assets be divided equally and dismissed Ms. Corfields claim
for lump‑sum spousal support.  Included in this decision was the
dismissal of Mr. Dawsons claim for $5,000 in commission for selling one
of the parties properties.  It is this aspect of the judgment that underlies
the current appeal.

[4]

Mr. Dawson appealed Justice Barrows order, alleging a number of
errors in the division of family assets.  In his appeal, Mr. Dawson
applied for leave to adduce new evidence, which included a letter purporting to
prove his entitlement to the $5,000 commission.  His application and appeal
were dismissed:
Dawson v. Dawson
, 2012 BCCA 410.  At para. 25,
Neilson J.A. commented:

[25]      The summary trial record contained over 800 pages
of affidavits and exhibits. The appellant now seeks to lead voluminous fresh
evidence, comprised of a 37-page affidavit and over 300 pages of documentary
exhibits, all of which were filed after the parties had exchanged their
factums.

[26]      The objectives of certainty and finality in
matrimonial litigation significantly restrict the right to admit fresh evidence
on an appeal. The purpose of an appeal is to examine the record that was before
the trial court, to determine whether the judge made an error of law or a
palpable error of fact that justifies intervention. It is not an opportunity to
retry the case. To justify consideration of fresh evidence, the applicant must
establish it was not discoverable by reasonable diligence before the trial; it
is credible; it would be practically conclusive of an issue before the court;
and, if believed, could have affected the result at trial:
Scott v. Scott
,
2006 BCCA 504 at paras. 21-24, 61 B.C.L.R. (4th) 9.

[27]      The appellant frankly admits that almost all of the
material he seeks to admit existed prior to the trial. He submits it should
nevertheless be received because, as a self-represented litigant, he was naïve,
ignorant, and at a disadvantage. He says he failed to foresee some of the
issues that arose at trial, and the evidence he needed to respond to them. He
maintains the fresh evidence will be decisive on several issues, and the
interests of justice require its admission.

[28]      I am not persuaded the appellants application
should be granted. While I am sympathetic to the challenges faced by a party
who represents himself, fairness requires that the governing principles be
applied consistently to all litigants. The fact a litigant did not have counsel
cannot alone justify permitting that party to treat an appeal as an opportunity
to present his or her case anew, on a more comprehensive evidentiary base
informed by hindsight and the decision of the trial judge.

[29]      While the appellants
application has been painstakingly put together, it is not always easy to
decipher. It appears to me, however, that almost all of the evidence he now
seeks to lead was available with due diligence prior to trial. Further, I
discern little in his material that might have persuaded the trial judge to
exercise his discretion differently

[5]

In addition to these reasons, it is apparent from the transcript record
that the division expressly turned its mind to the issues connected to the
letter.

[6]

After the release of this Courts judgment, Mr. Dawson applied for
a rehearing of the appeal.  His application was dismissed and was described
as being without merit and was highly inappropriate: 2013 BCCA 344 at para. 21
(Costs Decision).

[7]

At the same time, the division exercised its powers under Appendix B
of the
Court of Appeal Rules
, B.C. Reg. 297/2001, to compensate Ms. Corfield
for the unwarranted expenses she incurred responding to certain steps in the
appeal, which were found to be unnecessarily drawn out and without merit:
Dawson
v. Dawson
, Costs Decision at paras. 21, 22.  We will briefly return to
this costs proceeding in connection with other aspects of the applications
before us.

[8]

Mr. Dawson applied for leave to appeal to the Supreme Court of
Canada but leave was refused and the Court ordered costs against Mr. Dawson
on a solicitor and client basis:
Dawson v. Dawson
, [2012] S.C.C.A. No. 545.

[9]

It is apparent that, with the dismissal of his leave application by the
Supreme Court of Canada, the legal issue between the parties over the
commission and whatever potential relevance the letter may have had to that
issue had been conclusively and finally decided against Mr. Dawson.

[10]

Undeterred, Mr. Dawson applied within the same proceeding to vary
the trial order notwithstanding having exhausted his appeal rights arising from
it.  He also alleged that both Ms. Corfield and her counsel engaged in
perjury by failing to produce the letter at the original trial.  Mr. Justice
Cole dismissed the application as being
res judicata
, without
commenting on the allegation of perjury.

[11]

In our opinion, Cole J. correctly dismissed the application to vary
the trial order.  The issue raised in the application to vary has been
conclusively and finally decided against Mr. Dawson in the proceedings
before this Court and the subsequent application for leave to appeal to the Supreme
Court of Canada.  The appeal is wholly without merit.  This Court has inherent
jurisdiction to quash an appeal if it is so devoid of merit that to countenance
it would be an abuse of the courts process:
Wiens v. Campbell
(1992),
74 B.C.L.R. (2d) 154, 21 B.C.A.C. 206.

[12]

We have no hesitation in concluding that this appeal is an abuse of
process and it is therefore dismissed.  Accordingly, it is unnecessary to
consider Ms. Corfields alternative ground for bringing the appeal to an
end.

[13]

In our view, Mr. Dawsons attempt to advance his position by
alleging perjury is similarly devoid of merit.  It is not open to Mr. Dawson
to allege perjury in the context of these civil proceedings.  If any
impropriety attached to the fact that the letter (which in any event Mr. Dawson
at all times had access to) was not disclosed in the original trial
proceedings, the potential relevance of that impropriety was encompassed within
the application to adduce fresh evidence on the appeal of the trial judgment.  But
given the serious nature of the allegation, we think it important to emphasize
that we see no merit in it.  It appears the letter related to an ultimately
unsuccessful attempt to settle issues in dispute between the parties and was
accordingly irrelevant to the issues before the trial judge.

[14]

We turn now to deal with the application to have Mr. Dawson
declared a vexatious litigant.  Section 29 of the
Court of Appeal Act
,
R.S.B.C. 1996, c. 77, provides that:

If, on the application of any
person, a justice is satisfied that a person has habitually, persistently and
without reasonable cause commenced vexatious proceedings in the court, the
justice may, after hearing that person or giving that person an opportunity to
be heard, order that proceedings must not be brought or commenced in the court
without leave of a justice.

[15]

The Court may declare a litigant to be vexatious even after judgment on
the merits of the appeal has been given:
Holland

v. Marshall
, 2010
BCCA 243 at para. 9 (Chambers), affd 2010 BCCA 562.

[16]

This Court has regularly adverted to and endorsed the following
non-exhaustive factors that should be considered in an application to declare a
person a vexatious litigant enumerated in
Re Lang Michener and Fabian
(1987),
37 D.L.R. (4th) 685 (Ont. H.C.J., per Henry J. at para. 19):

(a)   the
bringing of one or more actions to determine an issue which has already been
determined by a court of competent jurisdiction constitutes a vexatious
proceeding;

(b)   where it
is obvious that an action cannot succeed, or if the action would lead to no
possible good, or if no reasonable person can reasonably expect to obtain
relief, the action is vexatious;

(c)   vexatious
actions include those brought for an improper purpose, including the harassment
and oppression of other parties by multifarious proceedings brought for
purposes other than the assertion of legitimate rights;

(d)   it is a
general characteristic of vexatious proceedings that grounds and issues raised
tend to be rolled forward into subsequent actions and repeated and
supplemented, often with actions brought against the lawyers who have acted for
or against the litigant in earlier proceedings;

(e)   in
determining whether proceedings are vexatious, the court must look at the whole
history of the matter and not just whether there was originally a good cause of
action;

(f)    the
failure of the person instituting the proceedings to pay the costs of
unsuccessful proceedings is one factor to be considered in determining whether
proceedings are vexatious;

(g)   the respondents conduct in
persistently taking unsuccessful appeals form judicial decisions can be
considered vexatious conduct of legal proceedings.

See, for example,
Attorney General of B.C. v. Lindsay
,
2007 BCCA 165 at para. 27, Huddart J.A., leave to appeal refd [2007]
S.C.C.A. No. 359;
Holland v. Marshall
,
supra,
at para. 13;
Pearlman v. Insurance Corporation of British Columbia
, 2010 BCCA 362 at
para. 5, Low J.A. (Chambers), affd 2010 BCCA 568, leave to appeal
refd [2011] S.C.C.A. No. 39.

[17]

The purpose of the provision permitting the Court to declare a person to
be a vexatious litigant was explained in
Houweling Nurseries Ltd. v.
Houweling
, 2010 BCCA 315.  The section gives the Court the ability to
control its own process to prevent the abuse of that process by a litigant repetitively
bringing unmeritorious proceedings that result in the needless expenditure of
judicial resources and cause unnecessary expense to other parties: see, paras. 1
and 40.

[18]

We are persuaded that Mr. Dawson should be declared a vexatious
litigant.  We reach that conclusion based on his conduct in this Court, but
informed also by his conduct in the Supreme Court.  As will be seen, Mr. Dawson
has, in both courts, taken repetitive steps in relation to matters that have already
been decided.

[19]

This Court commented critically on Mr. Dawsons conduct in the Costs
Decision:

[16]      First, he brought an application for leave to
appeal when leave was clearly not required.

[17]      Second, he brought an application in this Court for
a stay of proceedings, when the proper forum for such a motion was the Supreme
Court.

[18]      Third, despite a letter from Ms. Corfields
counsel warning Mr. Dawson he must file appeal books that were 100%
complete or face increased costs and delay, the three appeal books he prepared
and filed did not include half of Ms. Corfields affidavit material from
the summary trial, and mixed up the affidavits and exhibits that they did
include. We accept that, as a result, Ms. Corfields counsel was required
to review the 564 pages in the three appeal books to determine what was
missing, and ultimately prepare a fourth volume to ensure the record before
this Court was complete. This fourth appeal book was essential and of
considerable assistance to the Court on the appeal. Yet Mr. Dawson
objected to having it filed, necessitating a Registrars hearing to settle the
contents.

[19]      Fourth, on March 20, 2012, after Ms. Corfields
counsel had filed her factum and a month before the appeal, Mr. Dawson
filed a 367-page application to lead new evidence, and an accompanying 18-page
argument, which effectively constituted a revised factum. We have no doubt Ms. Corfields
counsel was required to spend significant time in responding to this
application, which we found to be without merit because virtually all of the
material Mr. Dawson sought to have admitted had been available to him
prior to the trial.

[20]      Fifth, in May 2012, several weeks after the appeal
was heard, Mr. Dawson attempted to present an unsolicited supplementary
argument to the Court, which we declined to accept. We are satisfied Ms. Corfields
counsel was required to review this, although the Court rejected it summarily
without requiring a response from her.

[21]      Finally, in November
2012, a month after the reasons for judgment of this Court were released, Mr. Dawson
delivered to the Court an 18-page application for a rehearing of the appeal.
This application was without merit and was highly inappropriate, in that it
alleged both the trial court and this Court were prejudiced and biased against
him due to his gender, his mental illness, his status as a self-represented
litigant, and the fact his marriage to Ms. Corfield had ended because he
had viciously and unexpectedly assaulted her. His critical and derogatory submissions
set out multiple perceived errors attributable to this alleged partiality to Ms. Corfield,
and repeated many of the submissions he had made on the appeal. We accept that Ms. Corfields
counsel was required to reacquaint herself with the matter and prepare a ready
for filing response, which was submitted to the Court but not filed as the
application was peremptorily dismissed.

[20]

At that time, this Court was not satisfied that Mr. Dawsons
conduct of the appeal justified special costs, but it did order a lump sum
award of increased costs to compensate Ms. Corfield for the unnecessarily
protracted litigation and the additional expenses she incurred.

[21]

Since the final disposition of the appeal, Mr. Dawson has brought
these proceedings which are a further attempt to relitigate matters that have
already been decided against him.  As we shall describe, not only has he
brought proceedings that are utterly devoid of merit, he has done so in a
manner that involves the harassment of both of Ms. Corfield and her counsel.

[22]

Mr. Dawsons effort to relitigate the issue of the letter
purportedly entitling him to commission has not been restricted to this appeal. 
There have been other proceedings in the Supreme Court, culminating in a
decision of Mr. Justice Barrows on January 13, 2014 declaring him a
vexatious litigant: 2014 BCSC 44.  We intend to quote extensively from the
recitation of the background to that application since much of what is said
there informs our analysis here:

[17]      On July 12, 2013, Mr. Dawson filed a further
application in the context of this litigation, seeking an order varying the
July 2010 trial decision and a stay of the various orders that followed from
that decision. By paragraph 3 of Part 1 on that application, he
sought directions:

3)      as to
the charge that the Plaintiff and her counsel, Ms. Djordjevich misled
justice and committed perjury by repeatedly denying the truth of a fact, both
in written submissions to the Supreme Court of BC, the Court of Appeal of BC
and the Supreme Court of Canada and orally in trial in the Supreme Court of BC
the effect of which was to mislead the trial judge and result in a mistaken
finding and order based precisely on those representations

The facts asserted by Mr. Dawson in support of that
application relate to his claim to a $5,000 commission from the sale of the
parties Chase condominium. His application was heard by Cole J. on July 29,
2013. It was dismissed on the basis that the issue was
res judicata
inasmuch as Mr. Dawson had sought to adduce the same evidence, both before
the Court of Appeal and the Supreme Court of Canada, and on both occasions, his
applications were refused. Cole J. also ordered that Mr. Dawson pay
costs, which he summarily fixed at $1,500.

[18]      Mr. Dawson has appealed Mr. Justice Coles
order. Ms. Corfield has filed an application to have Mr. Dawsons
appeal of Cole J.s order dismissed. That application is scheduled to be
heard on January 28, 2014. [
In fact January 21, 2014
]

[19]      On September 9, 2013, Mr. Dawson filed a
requisition asking to appear before me for the purpose of re-opening the June
2010 trial. In his requisition, he set out that the September 23, 2009
letter amounted to an agreement to pay commission and that through the
perjury and deceit of Ms. Corfield and Ms. Djordjevich, that
letter had been improperly suppressed. He made no mention of the fact that he
had attempted to adduce the very same evidence before the Court of Appeal and
had sought to pursue the matter just a month previous before Cole J. I
indicated to Mr. Dawson through the trial schedulers office that he could
make this application. As soon as Ms. Djordjevich became aware of the
application, she informed the court of the proceedings that had taken place in
the Court of Appeal and before Mr. Justice Cole. I then dismissed Mr. Dawsons
request to have the matter heard.



[28]      Mr. Dawsons appeals to the British Columbia
Court of Appeal and the Supreme Court of Canada are relevant to the question of
whether an order under s. 18 of the
Supreme Court Act
or s. 221
of the
Family Law Act
should be made to this extent: those proceedings
conclusively established the finality of the issues raised in this family
litigation. They established that the September 23, 2009 correspondence
from Ms. Djordjevich to Mr. Dawsons then lawyer will not be
considered in this case. This conclusion is important because on three
occasions since the Supreme Court of Canada refused leave, Mr. Dawson has
sought to have the Supreme Court of British Columbia consider that issue. His
first attempt was his application of July 12, 2013. Mr. Dawsons
argument that he was merely seeking directions by that application is
disingenuous. One of the orders he sought was a variation of the trial
judgment. In Part 3 of his application, he set out the additional orders
he was seeking. They included a reduction in the costs ordered following the
trial and punitive costs against Ms. Corfield for her perjury and that
of her counsel.

[29]      The second application was Mr. Dawsons
requisition of September 9, 2013. By this requisition, he sought to raise
precisely the same issues. Mr. Dawson clearly understood that there was a
risk that his application could be dismissed on the basis that the issue raised
was
res judicata
. He was careful to point out in his requisition that
neither the Court of Appeal nor the Supreme Court of Canada had passed judgment
on the question of whether either Ms. Djordjevich or Ms. Corfield had
committed perjury or otherwise misled the court because he had not raised the
issue in those proceedings. What Mr. Dawson did not disclose in his
requisition was the fact that Mr. Justice Cole had determined that the
very issue he sought to raise was
res judicata
. Whether Mr. Dawson
is successful in his appeal of that decision, he knew the decision was extant
and he knew the basis on which it was made. He deliberately chose not to
include that information in his request to appear back before me.

[30]      The third instance in which Mr. Dawson has
sought to revisit this issue is his application of December 2, 2013. As
noted above, by that application, he seeks an order that Ms. Djordjevich
personally pay damages to him for what he maintains was perjury. The perjury he
relies on relates to the September 23, 2009 letter. Mr. Dawsons December 2,
2013 application is also revealing in another respect. In Ms. Corfields
November 12, 2013 application, the first two orders she sought were for a
declaration under s. 18 of the
Supreme Court Act
and an order under
s. 221 of the
Family Law Act
. In paragraphs 2 and 3 of Part 1
of Mr. Dawsons December 2, 2013 application, he has reproduced
verbatim the orders sought by Ms. Corfield and replaced his name with
hers. He has not pointed to any action taken by either Ms. Corfield or Ms. Djordjevich
that even remotely resembles a vexatious or abusive step.

[31]      I am satisfied that Mr. Dawsons
conduct in repeatedly attempting to revisit an issue that was finally
determined by the highest court in this country amounts to a misuse of this
courts process.

[23]

Mr. Justice Barrow, in considering issues connected to the
restraining orders against Mr. Dawson in favour of Ms. Corfield and
her counsel, referred to Mr. Dawsons anger, apparent obsession with the
litigation, and threats he has made.  Those threats are in the material before
us.  They include threatening criminal proceedings against Ms. Corfields
counsel, threatening to report her to the RCMP, and accusing her of perjury and
dishonesty.  As summarized by Barrow J.:

[46]      Mr. Dawsons conduct in this litigation
supports the proposition that he remains excessively preoccupied with and
obsessed by it. His materials also support the conclusion that he remains angry
towards Ms. Corfield. His anger is not limited to Ms. Corfield but,
rather, extends to virtually all of those who have had involvement in this
litigation. On November 12, 2010, Mr. Dawson swore an affidavit (No. 9
in this proceeding) in support of his application to have Ms. Corfield and
Ms. Djordjevich cited for contempt. He deposed that the plaintiffs
application, to which his affidavit was also in response to, was:

3)      another
vindictive and vicious attack by a counsel so prejudiced by personal animosity
and so determined to annihilate me that she loses sight of need to find a
settlement that both parties can live with

[47]      On August 7, 2013, Mr. Dawson
wrote to Ms. Djordjevich accusing her of perjury and writing that:

Your career is over - I promise you
that.

In a January 21, 2013 letter
to Ms. Djordjevich, he wrote:

My motivation is the pursuit of
justice as I earned the money in dispute without doubt - you personally cheated
me out of commission by your denial and cover up of the agreement

A month later in a February 7,
2013 letter, Mr. Dawson wrote:

The venom came from youDont you
consider all your low tactics, the contempt citation and all the lies in court
have steeled my defence? Your determination to win has cost your client dearly.

There are numerous other
references in the material to a similar effect.

[24]

The material before us similarly includes numerous instances of similar
statements.  Based on the material that is before us, we would agree with the
assessment of Barrow J. referred to in para. 46 of his judgment just
quoted.

[25]

It is clear to us that Mr. Dawsons unrelenting pursuit of issues
connected to the commission he has claimed to be entitled to has become
obsessive.  Given amounts paid to him on account of expenses incurred in
selling the property, the amount in issue is in the order of $2,000.  He is
pursuing the matter, despite the issue having been finally decided, in an
abusive manner that includes repeated threats against both Ms. Corfield
and her counsel.  It is apparent that in doing so he has subjected both of them
to great stress.  We were advised by counsel at the hearing of this matter that
neither Ms. Corfield nor her counsel would appear to any further court
process involving this or related matters.  We are satisfied that part of the
reason for this goes beyond merely the cost in time, energy and money to
respond, but is rooted also legitimately in fear and anxiety.

[26]

In summary, we are persuaded that Mr. Dawson is a vexatious
litigant.  His conduct in this Court alone justifies that conclusion.  But his
conduct in the litigation generally, in the Supreme Court as well as this
Court, also informs our conclusion.  In both courts he has brought multiple
proceedings on issues already decided against him and that are devoid of merit.
 The proceedings have involved improper conduct and harassment, including
defamatory statements and threats against Ms. Corfield and her counsel.  Mr. Dawsons
obsessive pursuit of these proceedings has drained the resources of Ms. Corfield,
compelled her counsel to respond to unfounded allegations, and is conduct that
cannot, nor likely ever would, be adequately compensated in costs.  Mr. Dawsons
conduct exemplifies many of the factors set out in para. 16 above.

[27]

Previously, this Court concluded that Mr. Dawsons conduct did not
warrant sanction through an award of special costs.  In our view, his conduct
since the Costs Decision justifies an award of special costs.  Unfounded allegations
of perjury are exceptionally damaging to the reputation of anyone, but they are
particularly harmful to a professional, such as counsel.  In our view, Mr. Dawsons
conduct has gone further than that commented on by this Court earlier, and now
can properly be regarded as reprehensible and deserving rebuke.

[28]

The difficulty with making an award of special costs, is that those
costs must be assessed and to do so would require further proceedings.  Ms. Corfield,
accordingly, withdrew her application for special costs to try to bring this
litigation to an end.  Instead, she asked for an order that would compensate
for the disbursements incurred in relation to this proceeding.  Those
disbursements total $1,474.70.  In addition, we would award lump sum costs for
25 units on Scale 1 in the amount of $1,200.  Those costs reflect tariff
entitlements for advising the respondent, assembling a motion book, and preparing
for and attending the application.

[29]

We turn now to the form of order declaring Mr. Dawson to be a
vexatious litigant.  The order will go in the following form:

This
Court Orders that:

1.

Mr. David Reid Dawson, be
declared a vexatious litigant pursuant to section 29 of the Court of
Appeal Act;

2.

Mr. Dawson, and anyone acting
on his behalf, except a member in good standing of the Law Society of British
Columbia, shall not file or attempt to file, by any means whatsoever, any
document in the registry of the Court of Appeal for British Columbia pertaining
to or in any way connected with the subject matter of the proceedings in Court
of Appeal Registry File No. CA041154, or pertaining to or connected with
the subject matter of his allegations against Judith Gwenda Corfield or her
counsel D. Djordjevich, or arising from or related to that subject matter;

3.

The order in paragraph 2 does
not apply to any order that is made against Mr. Dawson at the behest of
another party, provided that any notice of appeal, application, or other
initiating document filed in this Court by Mr. Dawson is signed by a
member in good standing of the Law Society of British Columbia and Mr. Dawson
is represented by such a member at any hearing;

4.

Mr. Dawson, and anyone acting
on his behalf, except a member in good standing of the Law Society of British
Columbia, shall not attend in person at the Court of Appeal registry and shall
not file or attempt to file by any means whatsoever any document in the Court
of Appeal Registry;

5.

Registry staff are authorized to
reject any document that is attempted to be filed in contravention of this
order.

[30]

In the result, we would dismiss the appeal as an abuse of process,
declare Mr. Dawson to be a vexatious litigant, and award costs as set out
above.  We would also dispense with Mr. Dawsons approval of the form and
content of the order.

The
Honourable Madam Justice D. Smith

The
Honourable Madam Justice Bennett

The Honourable Mr.
Justice Harris


